In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-18-00405-CV


                           IN RE TRACI LEIGH DILLARD, RELATOR

          OPINION ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                         November 27, 2018

                                  MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.

        Relator, Traci Leigh Dillard, proceeding pro se, filed a petition for writ of mandamus

in the above-referenced cause.1 By letter dated November 14, 2018, this court advised

Dillard that the required filing fee of $155 did not accompany the filing of her petition for

writ of mandamus. See TEX. R. APP. P. 12.1(b). Said letter directed her to pay the

required filing fee by November 26, 2018, or the proceeding would be subject to dismissal

without further notice. On November 15, 2018, Dillard filed a response to the court’s letter

indicating that she is not required to pay filing fees because she is a “sovereign” or




         1 On November 10, 2018, Dillard filed several documents with this court, including a document titled

“Seeking Enforcement of Judgment of Unrebutted Affidavit, Writ of Execution and for Return of My
Biological Property that I Named Lainey-Micah of Family Bell.” We have construed her filings as a single
petition for writ of mandamus.
“natural” person. To date, Dillard has not paid the filing fee or sought leave to proceed

without the payment of costs due to indigency. See TEX. R. APP. P. 20.1.

      Because Dillard failed to comply with a requirement of the appellate rules and a

notice from the clerk requiring action within a specified time, we dismiss her petition for

writ of mandamus. See TEX. R. APP. P. 42.3(c).



                                                       Per Curiam




                                            2